19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 1 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 2 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 3 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 4 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 5 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 6 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 7 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 8 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                      Pg 9 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                     Pg 10 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                     Pg 11 of 12
19-12346-shl   Doc 232   Filed 02/20/20 Entered 02/20/20 10:09:27   Main Document
                                     Pg 12 of 12
